Opinion
Per Curiam,
This is an appeal from the order of the court below refusing the appellant’s eighth petition for a writ of habeas corpus, six of which were filed in the state courts and two in the federal courts. For opinions on two of appellant’s cases see Commonwealth ex rel. Hamilton v. Cavell, 188 Pa. Superior Ct. 161, 146 A. 2d 373 (1958) and United States of America ex rel. Clarence Hamilton v. James Maroney, Warden, Western Penitentiary, 184 F. Supp. 721 (1960).
The order of the court below refusing the writ is affirmed on the opinion of President Judge William E. Breene reported in 28 Pa. D. & C. 2d 564.